Judgment of the Supreme Court, Bronx County (Joseph Mazur, J.), rendered January 3, 1990, convicting defendant, after jury trial, of criminal sale of a controlled substance in the third degree (Penal Law § 220.39) and criminal possession of a controlled substance in the third degree (Penal Law § 220.16 [1]), and sentencing him, as a second felony offender, to concurrent, indeterminate terms of imprisonment of from 7 to 14 years and from 2 to 4 years, respectively, affirmed. Rubin, J., and Sullivan, J. P., concur in a memorandum by Rubin, J.; Kupferman, J., concurs in a separate memorandum; and Carro and Rosenberger, JJ., dissent in part in a memorandum by Carro, J., all as follows: